        Case 2:19-cv-03701-CMR Document 78 Filed 03/11/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROSAMUND A. WOLFGRAMM,
                                                        CIVIL ACTION NO. 19-3701
                      Plaintiff,
            v.
 COMMUNICATION WORKERS OF
 AMERICA LOCAL 13301, et al.,
                      Defendants.

                                           ORDER

       AND NOW, this 10th day of March 2021, upon consideration of the pending motions

and the responses thereto, it is hereby ORDERED that:

   1. The Motions to Dismiss of Defendants AA [Doc. No. 56] and WorkforceQA’s [Doc. No.

       60] are GRANTED in part and DISMISSED without prejudice in part. Counts II, III, IV,

       and V of the consolidated complaint as related to Title VII and the ADA are

       DISMISSED with prejudice as untimely.

   2. Defendant CWA’s Motion to Dismiss [Doc. No. 61] is DISMISSED without prejudice.

   3. Plaintiff’s request for leave to amend is GRANTED. Plaintiff shall file an amended

       consolidated complaint in accordance with this order on or before April 1, 2021.

It is so ORDERED.



                                                   BY THE COURT:

                                                   /s/ Cynthia M. Rufe
                                                   _______________________
                                                   CYNTHIA M. RUFE, J.
